Citation Nr: 0533946	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypothyroidism, to include as secondary to exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active military service extended from December 
1976 to December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which decided that the claim for service connection for 
hypothyroidism, as a result of exposure to radiation remained 
denied because the evidence submitted was not new and 
material.  The statement of the case described the issue as 
one of entitlement to "Service connection for hypothyroidism 
as a result of exposure to radiation."  However, the SOC 
provided the veteran with the regulation applicable to 
reopening a claim based on new and material evidence, 
38 C.F.R. § 3.156, and informed him that his claim was denied 
because the evidence submitted was not new and material.  

In October 2005, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The issue of entitlement to service connection for 
hypothyroidism, as secondary to exposure to ionizing 
radiation is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1993, the RO denied service connection for 
residuals of radiation exposure, to include a nervous 
disorder and hypothyroidism.  The veteran did not appeal that 
decision.  

2.  The evidence at the time of the October 1993 RO decision 
included the service medical records, private treatment 
records from 1987 and 1989, and VA clinical records from 
1992.  The medical records in evidence at the time of the 
1993 RO decision showed a current thyroid disorder, but did 
not link it to service.  

3.  Since the October 1993 RO decision, service connection 
has been granted for the veteran's psychiatric disability and 
evidence has been added to the record that suggests a link 
between the veteran's hypothyroidism and his service-
connected psychiatric disability.  

4.  Since the October 1993 RO decision, VA has received 
evidence which was not previously submitted to agency 
decisionmakers, which by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial of the claim, and which raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for hypothyroidism.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's grant herein, no prejudice can result 
to the veteran under the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002).  

Criteria for Service Connection   

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

The regulations pertaining to radiation exposure were 
provided to the veteran in the December 2003 statement of the 
case.  They will not be repeated here, because they are not 
germane to the decision to reopen the claim.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Background

In October 1993, the RO denied service connection for 
residuals of radiation exposure to include a skin condition, 
blood disorder, nervous disorder and hypothyroidism.  The 
veteran was notified and did not make a timely appeal.  

The evidence at the time of the October 1993 RO decision 
included the service medical records, private treatment 
records from 1987 and 1989, and VA clinical records from 
1992.  While the medical records showed a current thyroid 
disorder, they did not link it to service.  

In October 2002, the veteran submitted statements and copies 
of records in an attempt to reopen his claim.  

Criteria for Reopening

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

Effective for claims, such as this, filed after August 29, 
2001, a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  See also Hodge v. West, 155 
F.3d 1356, 1360-62 (Fed. Cir. 1998).  

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2001).  

The Veterans Claims Assistance Act of 2000 does not require 
the reopening of a claim that has been disallowed, except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f) (West 
2002).  

New Evidence

In a VA clinical record, dated in October 1998, a VA 
psychiatrist wrote that the veteran had symptoms of a bipolar 
disorder, manic type, "which may be related to or 
independent of his thyroid disorder."  

In September 1999, the same doctor wrote that the veteran's 
secondary diagnosis was hypothyroidism and that this 
condition is often associated with bipolar disorder (the 
primary diagnosis).  

In December 1999, the psychiatrist diagnosed a primary 
diagnosis of bipolar disorder, with mood incongruent paranoid 
psychosis; and, an organic affective disorder secondary to 
thyroid disease.  

In April 2000, the psychiatrist discussed the veteran's 
psychiatric symptoms in service and reported that he also had 
"thyroid storm" and hypothyroidism could cause mental 
symptoms.  The doctor stated that it was also related to 
bipolar disorder in symptoms and treatment.  

In November 2002, a VA staff endocrinologist stated that it 
was well known that radiation exposure could cause 
hypothyroidism and carcinoma.  The doctor noted that he did 
not know how much exposure the veteran had.  He needed 
thyroxine replacement for the rest of his life.  

In September 2004, the RO granted service connection for the 
veteran's psychiatric disorder.  The decision noted that the 
veteran was treated for anxiety and depression during 
service, in 1980 and 1981, and that a personality inventory 
was markedly abnormal.  

Analysis 

The veteran has asserted that his thyroid dysfunction is due 
to exposure to radiation during service.  However, the Board 
must consider all bases which might support the claim.  See 
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991), EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991), Solomon v. Brown, 6 
Vet. App. 396, 400 (1994).  

The September 2004 RO decision granted service connection for 
the veteran's psychiatric disorder and there is competent 
evidence of record to the effect that the thyroid disorder 
may be linked to the psychiatric disability.  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
(38 C.F.R. § 3.310 (a)) and secondary service connection may 
be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The competent evidence 
suggesting a link between the veteran's hypothyroidism and 
his recently service-connected psychiatric disorder was not 
of record when the case was previously denied; it is not 
cumulative of any previous evidence and it raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

In view of the foregoing, new and material evidence has been 
submitted sufficient to reopen the veteran's claim for 
service connection for hypothyroidism, to include as 
secondary to a service-connected psychiatric disorder and 
exposure to ionizing radiation.  Id.    

ORDER

New and material evidence having been received, the veteran's 
claim for service connection for hypothyroidism, to include 
as secondary to a service-connected psychiatric disorder and 
exposure to ionizing radiation, is reopened; the appeal is 
granted to this extent only.  


REMAND

VA clinical notes raise a reasonable possibility of 
substantiating the veteran's claim that his hypothyroidism is 
linked to his recently service connected psychiatric 
disorder.  The Board finds that an examination by an 
endocrinologist that includes an opinion addressing the 
contended causal relationship, which is based on examination 
of the veteran and a review of his relevant medical records 
in the claims file, is warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The RO must also review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are fully complied with 
and satisfied with respect to the claim for service 
connection for hypothyroidism, to include as secondary to a 
service-connected psychiatric disorder and exposure to 
ionizing radiation.



Accordingly, the claim of entitlement to service connection 
for hypothyroidism is REMANDED for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied with respect to the claim for 
service connection for hypothyroidism, to 
include as secondary to a service-
connected psychiatric disorder and 
exposure to ionizing radiation.  See also 
38 C.F.R. § 3.159 (2005).  

2.  The veteran should be scheduled for 
an endocrinology examination.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
tests or studies that the examiner may 
feel appropriate to respond to the 
questions herein should be accomplished.  
The examiner should respond to the 
following questions with a complete 
explanation:

a.  Considering the veteran's 
manifestations in service, to include his 
psychiatric symptoms, is it at least as 
likely as not (a 50 percent or greater 
probability) that his thyroid disorder 
began during service?  

b.  Is it at least as likely as not (a 50 
percent or greater probability) that his 
thyroid disorder was caused or aggravated 
beyond its natural progression by his 
service-connected psychiatric disorder?  

3.  Thereafter, the RO should adjudicate 
the claim for service connection for 
hypothyroidism, to include as secondary to 
a service-connected psychiatric disorder 
and exposure to ionizing radiation, on a 
de novo basis, considering all evidence of 
record, both old and new.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


